
	
		I
		112th CONGRESS
		2d Session
		H. R. 6003
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Ms. Clarke of New
			 York (for herself, Mr. Thompson of
			 Mississippi, Ms. Jackson Lee of
			 Texas, Ms. Richardson,
			 Ms. Hahn, Mr. Rangel, and Mr.
			 Clarke of Michigan) introduced the following bill; which was
			 referred to the Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to prevent
		  terrorism, including terrorism associated with homegrown violent extremism and
		  domestic violent extremism, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Empowering Local Partners to Prevent Terrorism Act of
			 2012.
		2.Counterterrorism
			 Training
			(a)In
			 generalInsert at the end of
			 title VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) the
			 following new subtitle:
				
					KCounterterrorism
				Training
						899K.DefinitionsIn this subtitle:
							(1)Violent
				extremismThe term
				violent extremism means supporting or committing ideologically
				motivated violence.
							(2)Homeland
				security grant programsThe term homeland security grant
				programs means grant programs under section 2002, and includes the State
				Homeland Security Grant Program, the Urban Area Security Initiative, and grants
				provided by the Secretary to the National Network of Fusion Centers.
							899L.Guidance,
				outreach, training, and programs
							(a)In
				generalThe Secretary, acting
				through Department officials responsible for counterterrorism and addressing
				the threat of violent extremism, shall develop guidance, outreach, training,
				and programs in furtherance of national counterterrorism policy.
							(b)TrainingNot later than one year after the date of
				the enactment of this subtitle, the Secretary, acting through Department
				officials described in subsection (a), shall develop and distribute to State,
				local, and tribal authorities courses and materials that comply with the
				Grant Programs Directorate Information Bulletin No. 373 or
				successor bulletin for integration into the curricula for recruits and
				recurrent training for experienced law enforcement officers.
							899M.Grant
				preapprovalBeginning with
				grants provided for fiscal year 2013, grant guidance for homeland security
				grant programs shall inform recipients that expenditures on any training,
				programs, presentations, and speakers regarding coun­ter­ter­ror­ism that
				includes information about violent extremism, homegrown violent extremism, or
				domestic violent extremism that is acquired from an entity other than the
				Department, must be approved, in advance, by the Chief Privacy Officer and the
				Office for Civil Rights and Civil Liberties of the Department.
						899N.OversightNot later than 180 days after the date of
				the enactment of this subtitle, the Inspector General of the Department shall
				regularly review expenditures of homeland security grant programs by State,
				local, and tribal authorities on training, programs, presentations, and
				speakers that are not acquired through the Secretary regarding
				counterterrorism, violent extremism, homegrown violent extremism, and domestic
				violent extremism. The Inspector General shall evaluate—
							(1)whether the expenditure at issue is
				consistent with national counterterrorism priorities; and
							(2)whether such
				expenditure is consistent with constitutional civil rights and civil liberties,
				including prohibiting racial, ethnic, and religious
				profiling.
							.
			(b)Conforming
			 amendmentSection 2002(a) of such Act (6 U.S.C. 603(a)) is
			 amended by inserting , in accordance with section 899M, after
			 may.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 899J the following new
			 items:
				
					
						Subtitle K—Counterterrorism
				Training
						Sec. 899K. Definitions.
						Sec. 899L. Guidance, outreach, training,
				and programs.
						Sec. 899M. Grant preapproval.
						Sec. 899N.
				Oversight.
					
					.
			
